Citation Nr: 0619325	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  96-40 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for a scar, left 
lower quadrant.

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  The medical evidence failed to show objective evidence of 
a scar of the left lower quadrant.

2.  The veteran's bronchial asthma is not manifested by a 
forced expiratory volume of 55 percent (or less) predicated, 
or by a ratio of forced expiratory volume in one second to 
forced vital capacity of 55 percent or less.  

3.  The veteran's bronchial asthma does not require monthly 
visits to a physician for care of exacerbations or treatment 
by courses of systemic corticosteroids on an intermittent 
basis.  Nor does the evidence show he experienced frequent 
attacks of asthma or marked dyspnea on exertion between 
attacks with only temporary relief by medication, with more 
than light manual labor precluded.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
scar, left lower quadrant are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, 
Diagnostic Codes 7802, 7804, 7805 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2002).

2.  The criteria for an disability rating in excess of 30 
percent for bronchial asthma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.97, Diagnostic Code 6602 (2005); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Scar, Left Lower Quadrant

Service connection for a scar of the left lower quadrant was 
established by a January 1966 rating decision and a 
noncompensable rating was assigned as there were no 
residuals.  The veteran currently asserts that his scar is 
painful and affects his movement and balance.  See May 1998 
hearing transcript.  In contrast, the July 1995 VA 
examination report indicates that a scar on the right 
inguinal region could not be visually or objectively found.  
No scars of the affected area were notated upon examination 
in June 1999.  Nor does the VA or private medical records 
contain complaints related to or treatment of a scar of the 
left lower quadrant.  Under the criteria in effect prior to 
August 30, 2002, a superficial scar that was tender and 
painful upon demonstration warranted a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Under the revised regulation, a 10 percent disability rating 
is assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Here, as the evidence shows no objective 
evidence of a scar of the left lower quadrant to be painful, 
a compensable rating is not warranted under the prior or 
revised criteria.  Similarly and in contrast to the veteran's 
assertions, the objective evidence does not show a scar to 
have any associated limitation of function of the affected 
part.   See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002, 
2005).  Therefore, there is no basis to assign a compensable 
disability rating.  See also See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).

In short, the weight of the evidence is against a compensable 
disability rating for the veteran's service-connected scar of 
left lower quadrant under both the prior and the revised 
regulatory criteria used to evaluated skin disabilities.  The 
Board notes that when the preponderance of the evidence is 
against a claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  

Bronchial Asthma

The veteran is currently rated as 30 percent disabled due to 
his service-connected bronchial asthma.  Under the criteria 
in effect prior to September 1996, to obtain the next higher 
rating of 60 percent, it would have to be shown that the 
veteran experienced frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication, with more than 
light manual labor precluded.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).  The July 1995 VA examination report shows 
that the veteran reported daily attacks.  The report also 
indicates that the veteran used on inhaler with a nebulizer 
and that he took oral steroid medication but this was during 
the several years preceding the examination.  Upon 
examination, there was no evidence of cor pulmonale but there 
was evidence of a recent pulmonary infection.  In addition to 
moderate dyspnea on moderate efforts, he had a chronic cough 
productive of clear yellowish sputum.  The July 1995 
pulmonary function test showed a Forced Expiratory Volume in 
one second (FEV- 1) of 80 percent, a Ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV- 1/FVC) of 95 percent.  While the veteran reported daily 
bronchial attacks, his dyspnea was moderate upon moderate 
activity and he had a productive cough, his VA treatment 
record indicate he had occasional scattered bilateral 
expiratory wheezes.  See VA treatment records from 1995 to 
1999.  Nor are his 1995 pulmonary function test results 
indicative of a disability picture that approximates the 
criteria for a higher rating under the prior criteria.

While the May 1998 hearing transcript indicates the veteran 
testified to an increase in his symptoms to being almost 
daily, the July 1999 VA examination report does not show the 
degree of disability that approximates the criteria for a 
higher disability rating.  The examination report shows that 
the veteran had free upper airways, no intercostal 
retraction, and few sibilance in the bronchial tree.  The 
July 1999 pulmonary function test reflects FEV- 1 of 78 
percent and FEV- 1/FVC of 94 percent.  The November 2000 
pulmonary function test results indicate that while the 
veteran had moderate obstructive airway pattern without 
response to bronchodilators, the veteran had had mild 
improvement in his FEV- 1 results.  As such, the weight of 
the evidence is against a disability rating in excess of 30 
percent under the prior criteria.

Nor does the evidence of record reveal a disability picture 
that approximate the criteria for a higher disability rating 
under the revised schedular criteria which evaluates the 
disability on the results of pulmonary function testing.  The 
results of the pulmonary functions tests used in assigning a 
disability rating are those after bronchodilatation.  61 Fed. 
Reg. 46723 (Sept. 5, 1996).  These results represent the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Id.  Even though the percentages reflected in 
private pulmonary testing that is of record are not 
approximate of a disability picture that warrants a higher 
rating, the results will not be relied upon herein as there 
is no indication that the result are those after 
bronchodilatation.  

Although the respiratory function testing results of record 
may reveal a disability picture that has increased in some 
degree in severity, the next schedular evaluation of 60 
percent requires FEV-1 of 40-55 percent predicted, or a FEV-
1/FVC of 40-55 percent.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).  As indicated above, the veteran's FEV- 1 
percentages are well above 55 percent (80 percent and 78 
percent) while his FEV- 1/FVC were also well above 55 percent 
(95 percent, 94 percent and 61 percent).

Nor does the medical evidence show monthly visits to a 
physician for exacerbations or any treatment courses of 
systemic corticosteroids.  See e.g. April 2004 private 
medical record (he felt well in relation to asthma) and 
January 2005 private medical record (reporting asthma and 
cough for seven days).  As such, the Board must conclude that 
the veteran's bronchial asthma disability picture does not 
more closely approximate the criteria for a higher disability 
rating under the revised criteria.  Id.; see also 38 C.F.R. 
§§ 4.7 (2005).

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected bronchial asthma limits his 
efficiency in certain tasks.  In fact the veteran refers to 
emergency room treatment but not of the frequency that takes 
his disability outside of the norm.  However, the evidence of 
record is not indicative of an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2005).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran filed his claims prior to the enactment of 
current law addressing the duty to notify and assist.  
However, the veteran was subsequently informed by letter in 
February 2004 that evidence was needed of an increase in his 
disabilities, of the evidence he was expected to provide, the 
evidence VA would seek, and requested to identify or submit 
any of the needed evidence, to include any he had.  In 
October 2004 he was requested by letter to submit an 
authorization for a private medical provider, asked to submit 
any evidence in his possession, and similarly notified of the 
needed evidence and who was responsible for getting the 
evidence.  He was again notified of VA's duty to assist with 
his claim in January 2005 and informed of the private medical 
provider from whom evidence was requested while being 
reminded that ultimate responsibility for the submission of 
the evidence remained with him.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Under these circumstances, the Board is satisfied 
that any issue as to the timing of the notice was harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  To the 
extent that the weight of the evidence is against the 
veteran's increased rating claims claims, any questions as to 
any appropriate effective dates are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claims and the resulting reports, as well 
as private medical evidence, VA medical records, and a 
transcript of his May 1998 hearing have been associated with 
the claims file.  While the veteran, via his representative 
in the May 2005 informal hearing presentation, argues that 
his disabilities have worsened since his last examinations, 
the presentation refers to his examinations having been 
conducted more than ten year ago.  However, the veteran has 
been afforded VA examinations in connection with this claim 
in 1999, after the 1995 examinations to which the 
representative refers.  While the 1999 VA examination did not 
reveal any additional scar manifestations, based on the 
numerous other scars carefully notated in the report, the 
lack of treatment sought despite the pain and affected 
movement the veteran testified to, and the lack of any 
visible scar being found upon examination in 1995, a remand 
for an additional examination would serve no useful purpose 
and would only impose unnecessary burdens on VA and the 
veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As the 
veteran has not identified or authorized VA to obtain any 
additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.


ORDER

A compensable rating for a scar, left lower quadrant, is 
denied.

An increased rating for bronchial asthma is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


